                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

BAMIDELE AIYEKUSIBE, MISCHELE
HIGGINSON and SHANTAL BROWN-
WINN, individually and on behalf of all
others similarly situated

                Plaintiffs,

v.                                                          Case No.: 2:18-cv-816-FtM-38MRM

THE HERTZ CORPORATION and
DTG OPERATIONS, INC.,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (“R&R”).             (Doc. 129).      Judge McCoy recommends approving the

parties’ Joint Amended Proposed Notice (Docs. 125; 125-1). The parties filed a Joint

Notice of No Objection (Doc. 130). So the matter is ripe for review.

        A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.”                    28 U.S.C. § 636(b)(1); see also

Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982). Without a specific objection,

the judge need not review factual findings de novo. 28 U.S.C. § 636(b)(1); see also

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). But the district court reviews




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
legal conclusions de novo, even without an objection. Cooper-Houston v. S. Ry., 37 F.3d

603, 604 (11th Cir. 1994).

       After a careful, complete, and independent examination of the file, the Court

accepts and adopts Judge McCoy’s R&R in full. This was the last outstanding issue

before the now-approved notice and consent forms can issue.           So the parties are

authorized to begin the notice process in accordance with their stipulated procedures for

issuing notice (Doc. 87 at 3-5).

       Accordingly, it is now

       ORDERED:

       1. The Report and Recommendation (Doc. 129) is ACCEPTED and ADOPTED

          and the findings incorporated herein.

       2. The parties’ Notice of Filing Joint Amended Proposed Notice (Doc. 125),

          construed as a motion seeking approval of the parties’ Joint Amended

          Proposed Notice (Doc. 125-1), is APPROVED.

       3. The parties are AUTHORIZED to begin the notice process in accordance with

          their stipulated procedures for issuing notice to the putative opt-in plaintiffs

          (Doc. 87 at 3-5).

       DONE and ORDERED in Fort Myers, Florida this 13th day of March, 2020.




Copies: All Parties of Record




                                            2
